Citation Nr: 0020017	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  98-06 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased rating for residuals of a total 
left knee replacement, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, and his wife


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel

INTRODUCTION

The veteran served on active duty from September 1950 to June 
1952.  

This appeal arises from a determination by the regional 
office that the veteran is not entitled to a rating in excess 
of 30 percent for residuals of a total left knee replacement.  
The veteran and his wife testified at a hearing before the 
Board sitting at Sioux Falls, South Dakota, in August 1998. 


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claim.

2.  After a period of rehabilitation following a total left 
knee replacement in March 1996, the veteran can flex the left 
knee only to 90 degrees, and there is chronic effusion and 
significant functional impairment.


CONCLUSION OF LAW

The residuals of the total replacement of the left knee more 
clearly approximate the criteria for a 60 percent evaluation 
for this disability, but not a higher evaluation.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40-4.42, 4.45, 4.59, Part 4, Diagnostic Codes 5055, 
5256, 5261, 5262 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he should receive a 
higher rating for his service-connected left knee disability 
because he has painful motion and weakness in the affected 
extremity.  He contends that he has limited his activities 
because of the left knee disability, and that there is 
significant functional loss as the result of disability of 
the left knee.  Specifically, he contends that he has 
problems walking on uneven ground and up and down stairs, 
that he must use a cane for balance, and that he has problems 
putting on his shoes and getting in and out of a car.  

I.  Background.

The service medical records show that the veteran injured his 
left knee in service, and that a meniscectomy was performed.

In a rating in October 1955, the veteran was granted service 
connection for disability of the left knee, evaluated as 10 
percent disabling.

In March 1996, a claim for an increased rating for disability 
of the left knee was received from the veteran.  He had had a 
total knee replacement in early March 1996.  

The veteran was hospitalized for several days in early March 
1996 for disability of the left knee.  On admission, he 
reported that he had had continued pain and decreased 
function in the left knee since the early 1980's.  His 
symptoms had been progressive, despite multiple trials of 
nonsteroidal medication.  On physical examination on 
admission, there was 5/5 quadriceps and hamstring strength.  
Range of motion of the left knee was from 0 to 120 degrees.  
There was some laxity of the medial collateral ligament, but 
no other laxity.  X-rays of the left knee showed considerable 
medial compartment degenerative joint disease with complete 
joint space loss.  

The veteran underwent a total left knee arthroplasty without 
complications on March 6, 1996.  He had a slow recovery 
following surgery and attempted therapy.  He was considered a 
good candidate for long-term rehabilitation, and he was 
discharged from the hospital on March 12, 1996 for physical 
therapy and rehabilitation of the left knee.  He did quite 
well with his exercises, and it was believed that he could be 
discharged on March 15, 1996, to continue the therapy from 
home, coming in three times weekly for rehabilitation.

In a rating in March 1996, the regional office assigned a 
temporary 100 percent evaluation for disability of the left 
knee pursuant to a convalescent rating and the schedular 
rating for prosthesis placement, effective from March 4, 
1996, and then assigned a 30 percent evaluation, effective 
from May 1, 1997.

On a VA examination in August 1997, the examiner indicated 
that he reviewed the veteran's records.  It was noted that 
the veteran had had a total knee replacement in March 1996, 
and had had problems since the surgery because he could not 
regain good flexion.  He could only bend to 90 degrees, and 
that this made it very difficult for him to get in and out of 
a truck, go down stairs, get out of low soft chairs, or put 
on his shoes and socks.  He could not put socks on, and had 
taken to wearing loafers.  He had had three falls in the past 
year, two while going down stairs, and one while in the yard.  
The knee was not particularly painful, although the left 
lateral thigh area was painful if he lay on it.  The veteran 
stated that he could walk about a block before he needed to 
stop.  He had poor balance if he was standing unsupported, 
and used a cane when he went out of the house.  He was taking 
Naproxen on a daily basis.  He had given up skiing, square 
dancing, and horseback riding because of the problem with the 
knee. 

On physical examination, there was a well-healed scar of the 
left knee.  He had chronic effusion, especially 
inferomedially.  There was no tenderness on palpation of the 
joint line.  The knee was stable to ligament testing.  There 
was some mild clicking.  On range of motion testing, flexion 
was to 90 degrees.  There was no objective evidence of pain 
on range of motion.  He could not stand unsupported on the 
left knee.  He needed to hold on to the exam table to stand 
on the left leg.  When asked to do deep knee bends, he could 
squat about halfway down, but no further, and he had to use 
his hands on his legs to help himself to a standing position.  
X-rays of the left knee showed that the position and 
appearance of the metallic prosthetic device in the bony 
structures of the left knee was satisfactory.  The diagnosis 
was degenerative joint disease of the left knee, total knee 
replacement, with residual restriction in flexion which 
caused significant functional loss.

At a hearing in August 1998 before the Board sitting at Sioux 
Falls, South Dakota, the veteran stated that he went to 
rehabilitation and therapy for 2 1/2 months after surgery, 
but that he plateaued at a certain level, being unable to 
flex the knee past 90 degrees.  The doctor and therapist said 
that further therapy would no longer benefit him, as there 
were adhesions.  He had pain and weakness in the left knee, 
taking pain pills three times daily.  The weakness in the 
left knee caused him to restrict his activities.  He could 
not walk on level ground for more than one block, and had 
many problems when walking on uneven ground or up and down 
stairs. Walking down stairs was particularly difficult.  He 
also had difficulty balancing and  used a cane for balance.  

II.  Analysis.

A veteran's assertion of an increase in the severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA to fulfill the statutory duty to assist 
under 38 U.S.C.A. § 5107, because it is a new claim and not a 
reopened claim.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran's medical history, current clinical 
manifestations, and disability due to pain, weakness, and 
limitation of function beyond that reflected in the 
limitation of motion of the affected joint has been reviewed 
in the context of all applicable regulations.  See DeLuca v. 
Brown, 6 Vet. App. 321 (1993), as it relates to 38 C.F.R. 
§ 4.40, 4.45, and 4.59.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disabilities.  Separate diagnostic codes 
identify the various disabilities.

Under Diagnostic Code 5055, knee replacement (prosthesis), a 
100 percent evaluation will be assigned for one year 
following implantation of the prosthesis.  A 60 percent 
evaluation will be assigned where there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  With intermediate degrees of residual 
weakness, pain, or limitation of motion, the disability may 
be  rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  
A 30 percent evaluation will be assigned as a minimum rating.

Under Diagnostic Code 5256, ankylosis of the knee, a 60 
percent evaluation will be assigned when there is extremely 
unfavorable ankylosis, in flexion at an angle of 45 degrees 
or more.  A 50 percent evaluation will be assigned where 
there is ankylosis in flexion between 20 degrees and 45 
degrees, and a 40 percent evaluation will be assigned where 
there is ankylosis in flexion between 10 degrees and 
20 degrees. 

Under Diagnostic Codes 5261 and 5262, limitation of flexion 
of the leg and limitation of extension of the leg, a 50 
percent evaluation will be assigned where extension is 
limited to 45 degrees, and a 40 percent evaluation will be 
assigned where extension is limited to 30 degrees.  A 30 
percent evaluation will be assigned where flexion is limited 
to 15 degrees, or extension is limited to 20 degrees.

In this case, the veteran underwent a total knee replacement 
in March 1996 because of increasing pain, stiffness, locking, 
and laxity in the left knee.  On physical examination before 
surgery, range of motion of the left knee was from 0 degrees 
to 120 degrees, and there was some laxity noted in the medial 
collateral ligament.  X-rays of the left knee demonstrated 
considerable degenerative joint disease with complete joint 
space loss.  The surgery replaced the veteran's deteriorating 
left knee joint with a prosthesis.  The veteran's pain on 
movement decreased considerably, as noted by the findings on 
the VA examination in August 1997.

However, the veteran's range of motion in the left knee 
deteriorated after the surgery.  Before surgery, the veteran 
was able to flex to 120 degrees, and after the surgery he 
could only flex to 90 degrees (possibly due to adhesions).  
After the surgery, the veteran complained of increasing 
difficulty in the left knee caused by the limited motion and 
the increased weakness in the left knee.  He stated that he 
needed to give up certain activities such as skiing, square 
dancing, and horseback riding, that he had increasing 
difficulty with balance, and that he had problems with going 
up and down stairs and walking on uneven ground.  At his 
hearing, he also stated that he continued to take pain 
medication three times daily, and that he used a cane for 
ambulation outside of the house.  

The veteran does not meet the criteria for a rating in excess 
of 30 percent under the Diagnostic Codes 5256, 5260, or 5261, 
as the recent VA examination has not shown ankylosis of the 
knee, with flexion between 10 and 20 degrees, or worse, or 
limitation of extension of the leg to 20 degrees, or worse.  
However, clearly, the veteran has less motion of the leg than 
before the surgery, as he can now only flex the knee to 90 
degrees.  He has indicated that his physicians have stated 
that he has reached the maximum benefit from rehabilitation 
and therapy.  He has severe weakness in the left knee, 
causing him to fall at times and presenting problems going 
down stairs and walking on uneven ground.  While there was no 
apparent pain on motion on the VA examination in August 1997, 
the veteran did indicate that he continued to take medication 
for pain three times daily.  He has chronic effusion.  The VA 
examiner in August 1997 indicated that the diagnostic 
assessment was residual restriction in flexion of the left 
knee following prosthesis placement that causes significant 
functional loss.  

The Board is mindful of 38 C.F.R. § 4.7 which provides that 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  In addition, the Board has taken 
into account in rating the veteran's left knee disability the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The 
functional loss due to weakness is as important as limitation 
of motion.  There is also an indication of continued pain 
because of the use of pain medication on a daily basis, and 
the notation on the physical examination in 1997 that there 
was chronic effusion present in the left knee.  Since the VA 
examiner expressed the opinion that there was significant 
functional impairment of the left knee due to such 
disability, the Board finds that the disability picture more 
nearly approximates the criteria for a 60 percent evaluation 
than the minimum rating of 30 percent provided under 
Diagnostic Code 5055.  This is the maximum schedular criteria 
assignable for the veteran's disability of the left knee, and 
a higher evaluation cannot be assigned.  


ORDER

Entitlement to a rating of 60 percent, but not higher, for 
residuals of a total left knee replacement is warranted.  The 
benefit sought on appeal is granted, subject to the 
controlling regulations for the award of monetary benefits.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

